Citation Nr: 1712937	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This matter was previously before the Board, most recently in June 2016, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

In the June 2016 remand, the Board also remanded the issue of entitlement to service connection for a low back disability.  The directed development was conducted and in a December 2016 decision, the Veteran was granted entitlement to service connection for a back disability.  As there is no indication from the record that the Veteran has disagreed with the effective date or rating assigned in that decision, it is considered to be a full grant of the benefit sought on appeal.  Therefore, the Board has limited its consideration accordingly.


FINDING OF FACT

Right hearing loss disability is etiologically related to acoustic trauma sustained in active service. 


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2016).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has right ear hearing loss disability as a result of active service.  Specifically, he has reported that during the course of his duties as an equipment repairman, he was exposed to loud noise in the form of repeated exposure to generators, firearms, tanks, jeeps, and explosions.  A review of the Veteran's DD Form 214 shows that the Veteran's military occupational specialty (MOS) was power generator equipment repairer.  The Veteran also reported that while stationed in Germany, he was exposed to grenade explosions, and that he noticed a shift in his hearing acuity immediately following these explosions.  Based on the evidence of record, the Board concedes that the Veteran sustained acoustic trauma during active service.

The Veteran's April 1983 entrance examination evidenced a 40 decibel hearing loss in the right ear in the range of 1000 Hz. A second entrance examination in August 1983 yielded similar results, and evidenced a 40 decibel hearing loss in the right ear in the range of 1000 Hz.  Such findings indicated a right ear hearing loss disability for VA purposes upon the Veteran's entry into service.  The Board, however, discounts those findings as they are inconsistent with the Veteran's reported symptoms, and later audiological examinations.  While in service, the Veteran underwent a subsequent audiological examination in November 1985, which noted normal hearing in both ears.  As such, the Board finds those results more accurately reflect the Veteran's hearing loss disability during his period of service.

A May 1986 audiological examination revealed mild to moderate sensorineural hearing loss in both ears.  The Board notes that the audiometric testing results at that time revealed findings consistent with a diagnosis of right ear hearing loss for VA purposes.  It was noted on the audiological examination report that the Veteran had a high risk of further deterioration.  In July 1987, the Veteran was afforded a separation examination.  The findings were consistent with the May 1986 audiological examination.  

In August 1987, the Veteran was afforded a VA audiological examination.  At that time, audiometric testing results revealed findings consistent with those noted in service.  

Private audiological examinations conducted in November 2007 and November 2008 revealed audiometric testing results consistent with a diagnosis of right ear hearing loss disability.     

In an April 2010 statement, the Veteran's supervisor reported that he had noticed a decrease in the Veteran's hearing acuity over the past 8 years. 

In a March 2010 statement, the Veteran's partner reported a decline in the Veteran's hearing acuity over the past 10 years, which interfered with their relationship.  

In March 2016, the Veteran was afforded a VA audiological examination.  At that time, the audiometric testing results were consistent with a diagnosis of right ear hearing loss disability for VA purposes.  The examiner opined that the Veteran's right hearing loss was less likely as not caused by or a result of an event in active service.  In this regard, the examiner noted that a review of the record revealed that the Veteran had a pre-existing right ear hearing loss and a significant shift in puretone thresholds, indicative of an aggravation of that disability, was not shown in service.  

The Board finds that the March 2016 VA opinion is not adequate for adjudication purposes.  In this regard, the examiner's basis for the negative opinion relied on a finding that the Veteran had a right ear hearing loss disability at the time of his entry into active service.  However, as noted above, the audiometric testing results noted at entry are inconsistent with later audiometric tests and inconsistent with the Veteran's report that he did not have trouble hearing from his right ear at the time of his entry into service.  As a result of the inconsistency, the entrance examination audiometric testing results are not probative.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection for right ear hearing loss.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and his statements have been found credible.  

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced right ear hearing loss while in active service and both the Veteran, his partner, and his supervisor have reported that he has continued to experience hearing loss since that time, and those statements have been found credible by the Board.  The Veteran has a current diagnosis of right ear hearing loss disability for VA purposes.  Further, the entrance examinations have been found not to constitute probative evidence of the Veteran's hearing at the time of entry into service.  The Board has found the March 2016 VA opinion against the claim inadequate to serve as the basis of a denial of entitlement to service connection.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a right ear hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a right ear hearing loss disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


